Citation Nr: 0839245	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1969 to July 
1972.  The veteran served in the Air National Guard and Navy 
Reserves from 1973 to 1994.  The veteran served in the Navy 
Reserves from August 1968 to July 1969 and August 1972 to 
April 1973.  The veteran served in the Air National Guard 
from December 1973 to February 1976.  The veteran served in 
the Navy Reserve from December 1976 to 1982.  The veteran 
served in the Air National Guard from 1982 to 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Detroit, Michigan 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that the veteran's current low back disability is 
related to his active military service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002), 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5100 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a substantially complete application for benefits, VA must 
notify the veteran what information or evidence is needed in 
order to substantiate the claim and it must assist the 
veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The required notice must be provided to the veteran before 
the initial unfavorable decision on a claim for VA benefits, 
and it must: (1) inform the veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the veteran about the information and 
evidence that VA will seek to provide; (3) inform the veteran 
about the information and evidence the veteran is expected to 
provide; and (4) request or tell the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

Prior to initial adjudication of the veteran's service 
connection claim for a low back disorder, a September 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  The Board notes that a March 2006 letter informed 
the veteran that a disability rating and effective date would 
be assigned if his claim was granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Although the March 2006 letter was not timely, as the 
preponderance of the evidence is against a grant of service 
connection for a low back disability, any question as to the 
appropriate disability rating or effective date is rendered 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman, 19 Vet. App. 473; see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service treatment records, November 2006 VA 
spine examination, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   
The Board finds that there is sufficient competent medical 
evidence of record to decide the claim.  As will be discussed 
below, the veteran received a VA spine examination in 
November 2006 in which the examiner provided an opinion as to 
the etiology of the veteran's low back disability.  

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini, 18 Vet. App. 112.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

II.  Analysis

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The August 1968 service enlistment report of medical 
examination was negative for notations of back problems.  In 
a September 1970 service treatment record, the veteran 
reported that he injured his back while lifting a lawn mower.  
He reported that he felt something "give" in his back and 
experienced sudden, acute pain.  The impression was 
lumbosacral strain.  In another September 1970 service 
treatment record, dated five days after the initial injury, 
he reported that he felt his back "pop out" while bending 
and experienced shooting pain in the posterior right thigh 
when walking and right thigh numbness when sitting.  The 
impression was recurrent lumbosacral strain.  In an October 
1970 service treatment record, the veteran reported recurring 
back pain symptoms.  The diagnosis was probable muscle 
strain.  The veteran was ordered to bed rest and after bed 
rest, light duty for three weeks.  In another October 1970 
service treatment record, the veteran showed improvement and 
reported slight pain in the right buttock.  In another 
October 1970 service treatment record, the veteran reported 
that the pain in the right lumbar area had worsened.  The 
June 1972 separation from active duty report of medical 
examination was negative for any notation, treatment, or 
diagnosis of a low back disorder.  

In the December 1973 report of medical history for enlistment 
in the Air National Guard, the veteran reported no recurrent 
back pain.  The accompanying report of physical examination 
showed that the veteran's spine was normal.  Reports of 
examinations conducted in August 1975 and October 1976 
indicated that there had been no change in the veteran's 
health since his December 1973 examination.

In a September 1979 private medical record, the veteran 
reported back injury while unloading crates at work.  The 
diagnosis was acute lumbosacral strain.  In a May 1985 
private medical record, the veteran reported low back pain 
for three to four years.  

In a June 1986 service treatment record for the Air National 
Guard, the veteran reported a history of sporadic back 
problems in the past and that his back "went out" the week 
prior.  The examiner noted that the veteran's history 
suggested acute right sacroiliac joint strain with reflex 
muscle spasm and some hint of radicular symptoms all of which 
had resolved.  

A review of the extensive private medical records from August 
1990 to July 2005 reveals the veteran's repeated reports of 
low back pain and reports of a history of low back pain dated 
to his twenties and military service.  Diagnoses from this 
time period include degenerative disc disease of the lumbar 
spine with limitation of motion, central canal stenosis at 
L3-L4 and L4-L5, left L-2 radicular pain, acute lumbosacral 
strain, and recurrent sacroiliac strain.  

In an October 2005 private physician's letter, the physician 
provided a detailed history of the veteran's reported pain.  
The physician noted that he treated the veteran since 1994 
and that in 1994, the veteran complained of low back pain 
dating back to his early twenties due to an injury in service 
while lifting a lawn mower.  After a review of the private 
physician's treatment records, the examiner opined that it 
was "at least as likely as not" that the veteran's 
"current and ongoing difficulties may have initiated at the 
time of his original injury while lifting the lawn mower" 
while in service.  [Emphasis added].

In a November 2006 VA spine examination, the veteran reported 
periodic pain in the lower back for "some time."  The 
examiner reviewed the claims file and noted the veteran's 
back pain and treatment during military service and an 
episode of acute pain in 1979 at work.  Upon examination, the 
range of motion was extension to 20 degrees with pain at 20 
degrees, flexion to 50 degrees with pain at 50 degrees, right 
and left lateral flexion to 15 degrees with pain and rotation 
to 15 degrees with pain.  There was no evidence of 
incoordination, weakness, or fatigability.  Functional loss 
due to subjective complaint of pain was absent.  X-ray 
examination revealed degenerative disc disease at multiple 
levels, but more marked changes at the L5-S1 level with 
narrowing and sclerosis.  The diagnosis was degenerative disc 
disease of the lumbar spine with limitation of motion.  The 
examiner opined that the veteran's current low back disorder 
was "less than likely as not related to the results of the 
lumbosacral strain shown in the service."  The bases for 
this opinion were that 1) examination of the veteran revealed 
degenerative changes at all levels of the lumbar spine 
consistent with his age, and 2) there was no significant 
treatment of the lower back disorder in the service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds the November 2006 VA spine examination to be 
highly persuasive because the examiner reviewed the entire 
claims file, conducted a thorough physical examination, to 
include an x-ray examination, and provided a detailed opinion 
regarding the etiology of the veteran's current low back 
disorder, to specifically include whether it was caused or 
aggravated by the veteran's inservice back injury.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  

The Board finds that the October 2005 medical opinion is far 
less persuasive.  First, the opinion is too speculative to 
establish a nexus between the inservice back injury and the 
veteran's current low back disability.  See Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (finding that a medical opinion 
that did not provide a yes or no opinion constituted non-
evidence in support of service connection); see also Bloom v. 
West, 12 Vet. App. 185, 186-87 (1999) (holding that a medical 
opinion that time as a prisoner of war "could" have 
precipitated development of a lung condition was too 
speculative to provide a medical nexus).  Second, the private 
physician relied upon the veteran's report of experiencing 
low back problems since service and did not review the claims 
file.  The opinion is unpersuasive because the veteran's 
report is unsupported by the June 1972 separation from active 
duty report of medical examination, the December 1973 report 
of medical history for enlistment in the Air National Guard, 
and negative examination reports from December 1973, August 
1975, and October 1976.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179-80 (2005) (noting that although the Board may not 
reject a medical opinion solely because it is based on facts 
reported by the veteran, but may do so where the facts are 
inaccurate or are unsupported by the other evidence of 
record).  The opinion also provided no rationale for its 
findings.

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

In any event, the Board finds that the veteran's lay 
statements are outweighed by the service, post-service 
treatment records (indicating a disorder that began years 
after service), and the VA medical opinion cited above.  The 
Board finds it to be particularly significant the veteran 
first filed a claim for service connection for arthritis in 
August 2005, nearly three decades after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as a current low back disorder 
related to the veteran's military service has not been shown 
by the medical evidence of record, the preponderance of the 
evidence is against the veteran's claim and the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a lower back disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


